 


110 HR 5646 IH: Protecting the Second Amendment and Hunting Rights on Federal Lands Act of 2008
U.S. House of Representatives
2008-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5646 
IN THE HOUSE OF REPRESENTATIVES 
 
March 14, 2008 
Mr. Broun of Georgia (for himself, Mr. English of Pennsylvania, Mr. Hensarling, Mr. Bilbray, Mr. Burton of Indiana, Mr. King of Iowa, Ms. Fallin, Mr. Miller of Florida, Mr. David Davis of Tennessee, Mrs. Musgrave, Mr. Gingrey, Mr. Goode, and Mr. Garrett of New Jersey) introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To protect the second amendment rights of individuals to carry firearms and ammunition in units of the National Park System and the National Wildlife Refuge System and to require that hunting activities be a land use in all management plans for Federal land to the extent that such use is not clearly incompatible with the purposes for which the Federal land is managed. 
 
 
1.Short titleThis Act may be cited as the Protecting the Second Amendment and Hunting Rights on Federal Lands Act of 2008.   
2.Possessing or carrying firearms and ammunition in units of the National Park System and the National Wildlife Refuge System 
(a)FindingsCongress finds the following: 
(1)The second amendment to the Constitution of the United States provides that the right of the people to keep and bear Arms, shall not be infringed. 
(2)People in the United States use firearms over 2,000,000 times a year for self-defense. 
(3)States that have enacted legislation expanding the rights of residents to use firearms for self-defense have witnessed a decrease in firearm-related crime. 
(4)As of the date of enactment of this Act, Federal regulations generally prohibit persons from possessing firearms in units of the National Park System and the National Wildlife Refuge System.  
(5)The regulations described in paragraph (4) often prevent an individual complying with Federal and State laws from exercising such individual’s second amendment rights while in units of the National Park System or the National Wildlife Refuge System. 
(6)Laws relating to the transportation and possession of firearms in units of the National Park System and the National Wildlife Refuge System are often different than the laws of the State such units of the National Park System or the National Wildlife Refuge System are located in, entrapping otherwise law-abiding gun owners while in units of the National Park System and the National Wildlife Refuge System.  
(7)Federal law should clarify that the second amendment rights of an individual in a unit of the National Park System or the National Wildlife Refuge System will not be infringed. 
(b)Protecting the right of an individual To keep and bear firearms and ammunition in units of the national park system and the national wildlife refuge systemNo Federal regulation shall restrict any individual from possessing or carrying a firearm or ammunition if that restriction is based in whole or in part upon the fact that the individual is in a unit of the National Park System or the National Wildlife Refuge System.  
3.Hunting on Federal Land 
(a)PurposeThe purpose of this section is to require that hunting activities be a land use in all management plans for Federal land to the extent that such use is not clearly incompatible with the purposes for which the Federal land is managed. 
(b)Hunting allowed unless incompatibleWhen developing or considering approval of a management plan (or any amendment to such a management plan) for any Federal land, the head of the agency with jurisdiction over such Federal land shall ensure that hunting activities are allowed as a use of such land to the extent that such use is not clearly incompatible with the purposes for which the Federal land is managed.  
(c)Publication of reasons for not allowing huntingIf hunting activities are not allowed or are restricted on Federal land, the head of the agency with jurisdiction over such Federal land shall include in the management plan for that Federal land the specific reason that hunting activities are not allowed or are restricted. Allowing contract or quota thinning of wildlife shall not constitute allowing unrestricted hunting. For the purposes of this subsection, a fee charged by any entity related to hunting activities on Federal land under the jurisdiction of the Secretary that is in excess of that needed to recoup costs of management of the Federal land shall be deemed to be a restriction on hunting. 
(d)FeesFees charged related to hunting activities on Federal land shall be— 
(1)retained by the head of the agency with jurisdiction over such Federal land to offset costs directly related to management of hunting on the Federal land upon which hunting activities related to the fee are conducted; and 
(2)limited to what the Secretary reasonably estimates to be necessary to offset costs directly related to management of hunting on the Federal land upon which hunting activities related to the fee are conducted. 
(e)DefinitionsIn this Act: 
(1)HuntingThe term hunting includes hunting, trapping, netting, and fishing.  
(2)Management planThe term management plan shall include a management plan, management contract, or other comprehensive plan for the management or use of Federal land. 
(f)ApplicabilityThis section shall apply to all management plans developed, approved, or amended after the date of the enactment of this section.  
 
